 C.J.R. TRANSFER579C.J.R. Transfer,Inc., C.J. Rogers Transfer,Inc.andLocal247, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpersof America,AFL-CIO and Local 332,Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, AFL-CIO, Partyin Interest.Cases 7-CA-27477 and7-RC-18426May 18, 1990DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn April 21, 1989, Administrative Law JudgeWilliam F. Jacobs issued the attached decision. TheRespondent filed exceptions relating to the dis-charge of David Wandoff and the issuance of abargaining order,and a supporting brief,and theGeneral Counsel and the Charging Party filed an-swering briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions as modified, and to adopt the recom-mended Order.1.In adopting the judge's conclusion that theRespondent violated Section 8(a)(3) and (1) by dis-charging David Wandoff because of his union ac-tivities,we agree with the judge that the GeneralCounsel has established a prima facie case with re-spect to this allegation, in accordance with theBoard's decision inWright Line,251NLRB 1083(1980), enfd. 662 F.2d 899 (1st Cir. 1981), and, forthe followingreasons,we agree that the Respond-ent has not rebutted the prima facie case. The Re-spondent has not established that, absent his unionactivity,Wandoff would have been discharged forfailing to notify his own supervisor of his October26, 1987 accident.2 In this regard, we note thatiTheRespondent has exceptedto some ofthe judge's credibility find-ings.The Board'sestablishedpolicy is not to overrulean administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWallProducts,91NLRB544 (1950),enfd. 188 F.2d362 (3d Cir. 1951).We have carefullyexamined therecord and find nobasis for reversingthe findings.In agreeingwiththe judge thatLocal 247attainedmajority statusamong the Respondent's unit employeesby August 10, 1987, we notethat itis clearfromthe recordthat theemployeesknew they were apply-ing for membershipinLocal 247by signing the cards,and we furthernote that no exceptions were filed concerning the judge's finding that theauthorizationcards, which were signedby a majorityof unit employees,were valid.2We agree with the judge for the reasonsstated by him that the Re-spondentis bound byits counsel's statementsat the hearing that WandoffWandoff acknowledged the accident when it wasbrought to his attention by the job superintendentof the joint venture at the construction site, andthat he provided all, the necessary information aswell as a written report to the field officemanager.Moreover, the record shows that in atleast oneother instance an employee was not disciplined ordischarged for failing to notify the Respondent ofan accident.3 In addition, although in its letter noti-fyingWandoff of his discharge the Respondentalso citesas a reasonfor its actionWandoff's drill-ing of holes in the dashboard of his truck, we notethatWandoff had drilled the holes approximately1-1/2 years before his discharge and that the Re-spondent had been aware of the holes since thattime.2.The judge dated thebargainingorder fromAugust 22, 1987, when the Respondent began itsunlawful conduct by transferring its drivers to theFlint terminal.We note, however, that as of thattime the Respondent recognized and had a currentcollective-bargainingagreementwithLocal 332.Becausethe judge found that the Respondent vio-lated Section8(a)(2) asof the date of Local 332'sdisclaimerof interestin representingthe Respond-ent's employees, with no exceptions filed concern-ing that finding, and considering that the issue ofthe lawfulness of the Respondent's initial recogni-tion of Local 332 is not before us, in the particularcircumstancesof this case we will make the bar-gaining ordereffective as of the date of the dis-claimer, on or about October 23, 1987.4was discharged not because of the accidentitself but rather because of hisfailure to report it to his supervisor.Member Cracraft agrees with her colleagues that the record does notsupport the Respondent's contention that it firedWandoffbecause hefailed to report the accident or for drilling holes in his truck's dashboard.However, she finds it unnecessary to rely on the judge's finding that theRespondent is bound by its counsel's statements at the hearing that theaccident itself was not part of the Company's defense At least where theparties litigated additional reasons for the discharge and therefore did notrely on any preclusive effect of counsel's statements, she would examinethe meritsof furtherdefenses.Member Cracraft would find, however,that the Respondent's shiftingexplanation for the discharge serves to buttress the judge's conclusionthat the Respondent failed to rebut the General Counsel's prima faciecase. The record shows that other drivers had accidents similar to Wan-dofPs and had not been fired or disciplined.Assumingthat the nature ofthe accident,its location,and the failure to report the accident were rea-sons for the discharge,she would find that the Respondent failed to showthatWandoff would have been discharged absent the protected activityThus, the Respondent has failed to rebut the General Counsel's primafacie casea Under these circumstances,whetherMain,Wandoff's supervisor,knew of the accident as of the date it occurred is irrelevant.4 There is no merit to the Respondent's contention that the RegionalDirector abused his discretion by allowing Local 332 to withdraw fromthe election conducted in Case 7-RC-18426. Local 332 disclaimed inter-est in representing the unit employees and asked that its name be re-moved from the ballot.The Regional Director had little choice but togrant the request. A union cannot be compelled to represent employeesagainst its wishes; a fortiori, it cannot be forced to compete with anotherContinued298 NLRB No. 78 580DECISIONSOF THE NATIONALLABOR RELATIONS BOARDAMENDED CONCLUSIONS OF LAWDelete Conclusions of Law 9 and 10 and substi-tute the following."9. Since on or about October 23, 1987, whenLocal 332 disclaimed interest in representing theRespondent's employees, Local 247 has been theexclusive bargaining representative of Respondent'semployees in the unit described above in paragraph7 for purposes of collective bargaining within themeaning of Section 9(a) of the Act."10. Since on or about October 23, 1987, Re-spondent has refused to recognize and bargain withtheUnion as the exclusive collective bargainingrepresentative of its employees in the unit de-scribed above in paragraph 7, in violation of Sec-tion 8(a)(5) and (1) of the Act."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, C.J.R.Transfer, Inc., and C.J. Rogers Transfer, Inc., Mel-vindale and Flint,Michigan, its officers, agents,successors, and assigns, shall take the action setforth in the Order.union for the representation of employees it chooses not to represent.There is similarly no merit to the Respondent's claim concerning allegedconfusion among the employees about the choice in the Board election,particularly in light of the Respondent's contribution to any such confu-sion through its unlawful support of Local 332.Richard M. Whiteman, Esq.,for the General Counsel.Robert J. Solner, Esq.,of Birmingham, Michigan, andGa-brielHall,Esq.,of Southgate,Michigan, for the Re-spondent Employer.John R. Canzano, Esq.,of Southfield,Michigan, for theCharging Party Petitioner.DECISIONSTATEMENT OF THE CASEWILLIAM F. JACOBS, Administrative Law Judge. Iconducted the hearing in this consolidated proceeding inDetroit,Michigan, on June 28-30 and July 19, 1988.Local 247, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO (the Petitioner or Local 247) filed the petitioninCase 7-RC-18426 on August 19, 1987, and the origi-nal charge" in Case 7-CA-27477 on November 13, 1987.Following the filing of the petition and pursuant to aDecision and Direction of Election issued by the Region-alDirector for Region 7 on October 17, 1987, an elec-tion by secret ballot was conducted on November 13,among the sand and gravel truckdriver employees ofC.J.R.Transfer, Inc., and C.J. Rogers Transfer, Inc.,(collectively called the Respondent, the Employer, orthe Company) employed at the Flint and Melvindale,Michigan facilities. The tally of ballots reflects that theemployees cast 8 ballots for the Petitioner and 13 ballotsagainst the Petitioner and 4 challenged ballots whichwere insufficient in number to affect the results of theelection. On November 17, the Petitioner timely filed ob-jections to conduct affecting the results of the election.Following the filing of the charge, the Regional Direc-tor, on December 29, issued a consolidated document en-titled:I.ComplaintII. Supplemental Decision on Objections2III.Order Consolidating Unfair Labor Practiceand Objections for HearingIV. Notice of Consolidated HearingV. Rules Respecting Answer to ComplaintThe complaint alleges the discriminatory transfer ofthe unit employees and the discharge of one of them inviolation of Section 8(a)(3) and (1); numerous independ-ent 8(a)(1) violations; and the continued unlawful recog-nition of Local 332, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica (Local 332 or the Intervenor) in violation of Section8(a)(2) and (1) of the Act. The complaint includes a re-quest for a bargaining order.In his supplemental decision on objections, the Region-alDirector stated:In view of the interrelated nature and timing ofcertain of the unfair labor practices alleged in theComplaint which accompanies this Report, with theabove Objections, I conclude that these matters, theObjections and the unfair labor practices, should beheard simultaneously by an Administrative LawJudge of the Board. The conduct alleged in theComplaint in Paragraphs 9, 10, 11, 12, 15 and 16,and respective subparagraphs occurring during thecritical period, which is not specifically covered byPetitioner'sObjections, is hereby ordered to beheard as additional objectionable conduct.SenecaFood Corp.,244 NLRB 558 (1979);American SafetyEquipment Corp.,234 NLRB 501 (1998).He then issued:III.ORDERCONSOLIDATING UNFAIR LABOR PRACTICEAND OBJECTIONS FOR HEARINGIT IS HEREBY ORDERED, pursuant to Section102.33 of the National Labor Relations Board'sRules and Regulations,Series 8, as amended, thatCases Nos. 7-CA-27477and 7-RC-18426 be, andthey hereby are, consolidated for the purposes ofhearing,ruling and decision by an AdministrativeLaw Judge,and that thereafter,Case No. 7-RC-18426 be transferred to and continued before theBoard in Washington, D.C., and that the provisionsof Section 102.46 and 102.69(f)of the above-men-1Local 247 amended the charge on December 17, 1987, January 29,1988 andMay 26, 1988.2 Petitioner's request to withdraw Objections 2(c) and 4 is granted C.J.R. TRANSFER581tioned Rules shall govern the filing of exceptionsfollowing issuance of theAdministrativeLawJudge's decision.All parties were represented at the hearing and wereafforded full opportunity to be heard and present evi-dence and argument.' General Counsel and Respondentfiled briefs.On the entire record, my observation of thedemeanor of the witnesses and after giving due consider-ation to the briefs, I make the followingFINDINGS OF FACT1.JURISDICTIONThe complaint alleges, the answer admits,and I findthat Respondent is, and has been at all times material, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all timesmaterial, alabororganizationwithin the meaning of Section 2(5) ofthe Act.III.THE UNFAIRLABOR PRACTICESBackgroundOn May 19, 1986, Respondent granted recognition toand entered into a collective-bargaining agreement withthe Intervenor covering the rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment of its employees in a unit consisting of all of itssand and gravel truckdrivers employed at its Flint andMelvindale facilities.However, as of May 19, 1986, Re-spondent had not yet hired any employees. The first em-ployee in the unit was hired on May 20, 1986, and there-after some 22 additional drivers were hired, most ofthem to work out of Melvindale.The Organizing Campaign-The Transfer ofEmployees-8(a)(1) and(3) ViolationsIn early August 19874 Local 247 undertook an organi-zational campaignand by August 10 had succeeded insigning up a majority5 of Respondent's unitemployees.As noted, the petition was filed on August 19 and wasserved on August 20.The day after Respondent was served with a copy ofthe petition, on August 21 at about noon, Jerry Main, thetrucking boss and admitted supervisor, told driver-em-ployeeDavidWandoff that he,Wandoff,would nolonger be working out of Melvindale; that because ofhim, all of the trucks werebeingtransferred to Flint.Wandoff had been quite active in theorganizing cam-paign andhad solicited several drivers to sign Local 247a General Counsel's motion to correct transcript is granted.4 All dates are in 1987 unless otherwise indicated.5Respondent would have me find a number of membership cards in-valid based on the fact that after they were signed, some of them werealtered by having added to them the numbers of Teamsters Locals towhich the signer had previously belonged. I find the additions immaterialand the cards validmembership cards. That evening Main advised a seconddriver,RandallWilliams, that he too, along with theother drivers, would be transferred to the Flint facilitythe following day because "there is a problem." Mainsubsequently advised two other drivers of their transferswithout, apparently, offering any explanation as to thereasonfor the transfers.On Saturday morning, August 22, as the employees re-ported for work at the Melvindale terminal, they wereushered into the officein smallgroups by Jerry Mainwho told them that Tony Leoni was in there and wantedto speak with them. Tony Leong is the brother of thepresident of the Respondent,Michael Leoni.7Michaelwas out of town at thetimeand had requested Tony toadvise the drivers, on his behalf, in his absence, of theirtransfer to Flint. Tony was clearly Michael's agent forthis purpose.Tony told one group of three or four drivers that theywere to drop off their trucks at Flint rather than at Mel-vindale that evening because he was having union trou-bles and hewas not goingto have any union telling himhow to run his business. He told these drivers that theywould never be coming back to Melvindale because hewas goingto build a shop in Holly,8 park all the trucksup there, and work on them there. He added that heknew that he would have several drivers leave his em-ployment because of the additional travel that would benecessary but that was what he was going to do.To a second group of five or six drivers invited intothe office, Tony said that they would be parking in Flintrather than in Melvindale that night because there was aproblem with the Detroit Local and the only way hecould get around it was to park his trucks up at Flint.He told the drivers that he had bought the trucks butnow could not operate them where and how he wantedbecause the Detroit Local was not willing to work withhim. He added that he would just have to take the trucksto Flint. He said he was going to build a pole barn9 upinHolly and would park the trucks up there forever ifhe had to. Employee John Kloka then complained that itwas not right for the drivers to be sent up to Flint; thatthe drivers had been hired to work out of Melvindale;and that nothing had ever been said about going to Flint.Tony replied that he did not want to send the trucks toFlint either but he could not work the trucks out of Mel-vindalewithout Local 247 on him. He said that hewould put the trucks where Local 247 could not botherhim. Kloka persisted,statingthat it would be a burden towork a 13- or 14-hour-day, then have an extra 3 hoursadded on by having to drive from Detroit to Flint andback everyday. Tony answered that Kloka should get his6 I find Tony Leoni to be a supervisor under the Act The record re-flects that he reprimanded an employee on at least one occasion and re-moved hum from the job; that he personally hired another employee; andthat he participated in the making of important managerial labor-relateddecisions.7Hereafter Tony and Michael Leom will be referred to in this sectiononly as Tony and Michael.8 Site of a sandpit from which Respondent had been hauling sanddown to Detroit and to which it was hauling dirt from the Detroit area.Holly is located approximately 10 miles south of Flint.9A garage where trucks are maintained and repaired. 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmind set for it because that was what he was going to doand if Kloka could not handle it, he should go find a jobsomewhere else.At one point, after Tony stated that he was going tomove his trucks to Flint, he conceded that he knew thathe would lose some of the drivers by doing so, but didnot want to get involved with Local 247. He then askedthe driverswhy they were "looking" to Local 247.Kloka replied that the employees needed better insurancecoverage.Another group of drivers invited into Main's office tohear the news of the transfer included Wandoff. To thisgroup, Tony said that there were a few people in theCompany who would try and screw it up for everyoneelse, so he was going to send the trucks to Flint to takecare of the union problems. He said that Wandoff andone other employee were responsible for the trucksgoing to Flint but that he would get the best of Wandoff.According to one witness, an argument broke out be-tween Tony and Wandoff during which Tony stated,"Dave, you're nuts. You should have help by a doctor orsomeone.You're spreadingmalicious rumors; you'restarting trouble; and I'm going to own your ass for therest of your life."Tony, during this particularmeeting,made commentsabout Local 247 as he had during other meetings heldwith the drivers that morning. He said he was not goingto let anybody tell him what to do with his trucks. Hewas going to move the trucks to Flint and they wouldstay there. He told those present that he was the bossand that was the way it was going to be. Tony explainedthat he already had buildingmaterialsand a fence onorder to build a yard or pole barn in Holly at the sandpitbut, for the time being, the drivers would work out ofFlint.Still a fourth group of drivers was called in to meetwith Tony early Saturdaymorning,August 22. Tonytold these employees that he had some instigators andtroublemakers that were causing a lot of trouble for ev-erybody, and that he felt that he had no choice but tomove the trucks to Flint, permanently. He said therewere troubles between the Union and Company and thathe had to take the trucks to Flint for the duration, untilthematter was resolved. As in the meetings with theother drivers, Tony mentioned his intention of building anew terminal in Holly.Finally, in yet another meeting that morning with fouror five other drivers, Tony told them that he wasmoving his operations to Flint and setting uphis garageat the Holly sandpit. He warned that the next time prob-lems with the Union occurred the trucks would go up toFlint and not come back.In addition to the meetings herein described, Tonyalso spoke on an individual basis with certain drivers butfor the most part reiterated to them what he had'told thegroups of drivers during the meetings. In each instance,Tony told the drivers to leave their trucks in Flint Satur-day night and that transportation would be providedback to Melvindale where most of the drivers hadparked their personal vehicles.That evening, all the drivers left their trucks in Flintand were provided rides by Respondent back to Melvin-dale in achartered bus. Thereafter, for the next 9 weeks,Respondent required all of its drivers to park their trucksat the end of the day in Flint. This was a tremendous in-convenience to them since most lived much closer toDetroit than to Flint and were not compensated for theadditional time and expense of travel. Virtually all thedrivers who testified indicated that after August 22 theycontinued to haul, for the most part, in the Detroit area,just as they had before their transfer from the Melvindalefacility to Flint.During the 9-week period that the trucks were parkedin Flint, employee Kyle Cox asked Jerry Main, on a fewoccasions, how long he felt the trucks would be parkedin Flint.Main replied that he had no control over it; thathe didn't really know how long the trucks would bethere; then suggested that the trucks would remain inFlint until the Union problem was settled.In early September, as David Wandoffwas gasing uphis truck at the end of the day at the Flint facility, JerryMain called him over and told him to go in and see Wil-liam Leoni, Sr., a member of managementand an agentof Respondent.10 Once in the elder Leoni's office, Wil-liam Sr.engagedWandoff in a lengthy conversationduring which William Sr. expounded on the history ofRespondent, benefits received by its employees, and itsrelations with Locals 332 and 247. He told Wandoff thathe did not want anything to do with Local 247 and thathe did not, in particular, care for Joe Aloisio, its repre-sentative,with whom he had had a "run in" years backat a jobsite in Ann Arbor. As for Local 332, William Sr.explained that there had been a contract between Re-spondent and the Intervenor years back and he felt thatRespondent was automatically obligated to bargain withthat labor organization.During this conversation, the subject of medical bene-fits came up. Inasmuch as Wandoff was covered by themedical insurance plan where his wife worked, he wasreceiving dual coverage. He asked William Sr. if therewas some other form in which he could take the equiva-lent of Respondent's medical benefits,suggestingdisabil-ity insurance or additional payments into his IRA ac-count.William Sr. agreed todiscussthe matter with hisson,Michael.On September 28 a hearing was held in Case 7-RC-18426.Wandoff was one of two employee witnesses whotestified.The hearing resulted, eventually, in the issuanceof a Decision and Direction of Election in which it wasdecided that, contrary to the position of Respondent, thecontract between Respondent and Local 332 was not abar.Some weeks after their first conversation, William Sr.in late September or early October, invited Wandoff intohis office for a second discussion. On this occasion, herelated toWandoff how he had talked to his, William1°William Leom, Sr. and his wife were Respondent's incorporators.He is the father of Michael, William, Jr., and Tony, the president, secre-tary, and vice president of Respondent, respectively He, along with hissons, and Jerry Main were responsible for the trucks being transferred toFlint in August. His wife owns the stock in Respondent while he over-sees its financialactivityand has signed collective-bargaining agreementson its behalf C.J.R. TRANSFERSr.'s,wife about the situation and how she had said thatshe did not understand why the employees were unhap-py since they were making good money. In support ofhis wife's argument, William Sr. showed Wandoff one ofhis,William Sr.'s, paychecks, indicating that he wasmaking less money than Wandoff. Wandoff, however,stated that he knew that William Sr.'s check was only adraw and thatmanagementsplit the profits from the jobsat the end of the year. Then the conversation moved tothe fact that the trucks were being parked in Flint as op-posed to Melvindale. William Sr. then stated that he didnot see any reason why the men that wanted to workout of Melvindale could not work out of Melvindale, andthe ones that wanted to work out of Flint, could notwork out of Flint. William Sr. said that he would talk tohis son,Michael, about it again. During this discussionWilliam Sr. again told' Wandoff that he absolutely didnot want Local 247 involved with his vehicles or hismen.On October 14, the Regional Director issued his Deci-sion and Direction of Election finding that the Local 332contract was not a bar. Shortly thereafter, Jerry Mainapproached employee Richard Near while both werealone in the Melvindale yard. Main asked Near whichway he was going to vote in the forthcoming union rep-resentation election. About the same date as -this incident,while Near was on Miller Road in Flint, William Sr. ap-proached him, introduced himself, then asked Near whathe thought about the two unions. He said it was up tothe drivers which way the vote would go and whetheror not they would have money in their pockets. Neartook William Sr.'s remark to mean that the drivers werenot to vote for Local 247.On October 23, Howard Malpus, president of Local332,wrote the following letter to the Regional Office ofthe Board:I am writting [sic] in response to our telephoneconversation on this date pertaining to the petitionwithdrawal for Local 332 on C.J.R. Transfer Inc.Teamsters Local Union 332, by virtue of thisletter,wishes to declare we are disclaiming interestin the decision and direction of the NLRB Petitionfor election in case 7-RC-18426.On the morning of October 24, Respondent announcedto its drivers, without explanation, that henceforth thetrucks would once again work out of Melvindale exceptfor about five employees who preferred to work out ofFlint, chiefly because they lived closer to that city.1'Those whoremainedin Flint had worked out of Flintprior to August 22.About October 27, 2 weeks after their first discussion,Main and Near met at the Highway 696 project. Mainonce again asked Near which way he was going to vote.11An exception to the general rule was Wandoff who requested toremain at the Flint terminal because he had recently moved his residenceto a point equidistant from Flint and Detroit, and preferred to work outof Flint.Main refused Wandoff's request on grounds that, as alternatesteward, he was needed in Melvmdale where the majority of employeesworked.583Meanwhile, according to Respondent's attorney, Ga-brielD. Hall, a representative of the Regional Office no-tified him by telephone that Malpus had advised her byphone that Local 332 was not going to participate in theelection.Hall asked her if Local 332's notice of with-drawal was in writing and she replied, not yet. The fol-lowing day, or shortly thereafter, the Board's representa-tive called Hall again and said that she had received aconfirming letter from Malpus.Hall testified that after receiving the telephone callfrom the Boardagent,he called Malpus who told himthat Local 332 was only withdrawing from participationin the election and would not appear on the ballot butwas not waiving representationalstatus.Malpus addedthat Local 332 would honor the contract until the lawsaid he could not.12On October 30, theRegion sentthe following letter toHall,with copies to Respondent, Local 332 and Local247:Gentlemen:In its letter received on October 23, 1987, the In-tervenor in the above matter, Local 332, Teamsters,disclaimed interest in representing the employees inthe unit set forth in the Decision and Direction ofElection and also expressed its wish not to appearon the election ballot.There being no actions by Local 332 inconsistentwith its request, only Local 247, Teamsters willappear in the official notices of election and ballot.The employees will be asked to choose whetherthey wish to be represented for purposes of collec-tive bargaining by Local 247.On the evening of November 7, Respondentcalled ameeting of the drivers at the Melvindale facility whichwas attended by virtually all the employees in the unit.Michael addressed them and said that he had to have a"no" vote in the forthcoming election in order for theRespondent and its employees to keep what they had.He added however, that if the election came out theother way, things were going to change, that he wasgoing to have to do something one way or the other. Hetold those present that if there was a "no" vote, a voteagainstLocal 247 then, after the election, he and the em-ployees would sit down and straighten out all the prob-lems the employees had with the contract then in effect;that they would havea meetingand get together. Hesaid that if the vote went the right way, the problems theCompany and its employees had with benefits, or anyother problems, would be worked out-whatever thedrivers had to have.At some point during the meeting, Michael asked thedrivers what their complaints, problems, or gripes wereand what he could do to straighten out the contract tomake it better for the employees. He asked the drivers ifthey had any problems with their insurance. In reply, the12 Malpus did not appear at the hearing in the instant proceeding Re-spondent objected to his nonappearance. Attorney for Respondent wasthen advised that he could subpoena Malpus if he so desired. Respondentdid not pursue the matter. 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdrivers brought up the subjects of medical insurance,IRA, holiday pay, and vacation. With regard to holidaypay and vacation, Michael was vague, stating only thatthey would be looked into. As to the IRA, the driversstated that they wanted their IRA at a higher rate butMichael replied that he could not answer any questionslike that or promise them anything until after the elec-tion.He added, however, that if the vote went the rightway, the IRA would be moved to the maximum. JerryMain testified that whenever questions about IRA camefrom the floor, Michael only said that he could notpromise anything at the time.13With regard to the subject of insurance, several em-ployees testified.According to Paul Fisher, Michaeltalked about deductibles and the lack of coverage in theexisting plan. He agreed that the benefits were miserableand said that the drivers should blame it on his youthand ignorance; that he was young and did not have afamily himself. He added that he wanted to improve theinsurance coverage but could not promise that he wouldimprove it before the election. James Hiveley testified onthe subject that Michael said at this meeting that hecould better the employees insurance; that he could takecare of the drivers and make things better all around;and as to insurance, that he would look into it; but thathe needed a "no" vote. Employee Kyle Cox testifiedmerely that when the employees indicated that theywanted better insurance, Michael said that he could notsay anything about it because it was before the election.Driver Randall Williams testified that Michael listened tothe problems which employeesRennie Sims and BobFrench had with their insurance. In reply, Michael saidthat Respondent was going to have "to get on that rightaway." He added that if there were a "no" vote, Re-spondent would look into it but that he could not prom-ise anything. Driver Edward Levesque testified that Mi-chael, on this occasion, promised the employees bettermedical benefits.Driver Jack Linck testified that Mi-chael, after stating that he had the best drivers in theState of Michigan, said that he wanted to increase theirmedical insurance and wanted to work with them on itin order to get better insurance but could not promisethem anything. Employee Charles Pitt Jr. testified that,at this meeting,Michael entertained questions from thedrivers about benefits and replied that he would try toget the drivers insurance and optical and dental care butwas not guaranteeing anything. Driver Rennie Sims testi-fied that when questions about insurance came up, Mi-chael said that he would try to get them better insuranceif that was a problem, but would not promise them any-thing at that time. According to driver Gregory Thomas,when Michael heard from the employees that insurancewas a problem, he stated that whatever it takes to satisfythem, that is what would be done.Another subject brought up at this meeting concernedthe signing of the road builders' contract. Paul Fishertestified thatMichael said that there would be no negoti-ationswith Local 247 on the road builders' agreement;that he emphasized several times that there would be nosigning ofthe road builders'agreementwith Joe Aloisio13 1 credit the drivers' version of Michael's speech over that of Main.and Local 247; and that the signing would be over hisfather's dead body. James Hiveley testified that Michaelrecounted how Joe Aloisio had approached him and saidthat if he could get a road builders' contract from C.J.Rogers Transfer, his boss would send him to Hawaii for2weeks.Michael added, "There is no way I can seedoing that." Kyle Cox testified that Michael said that hecould not sign a road builders' agreement with Local 247and still operate. Then, going into detail concerning theroad builders' contract, he explained that if Respondentsigned that agreement, it would be subject to the unlimit-ed liability provision contained in the pension fund arti-cle, and that this was unacceptable. Randall Williams tes-tified thatMichael said that Local 247 does not want tosee him in business; that Aloisio is out to get him to signa road builders' agreement so that he will win a trip toHawaii; but that Michael does not want to sign theagreement.Jack Linck testified that Michael Leoni, onthis occasion, said that his father would in no way sign acontract with Local 247. Charles Pitt Jr. testified thatMichael stated that he would not sign a road builders'contract.Rennie Simstestified thatMichael said that Re-spondent would not sign a road builders' contract withLocal 247 and that his father would not sign a contractwith Local 247. And finally, Gregory Thomas testifiedthatMichael Leoni said that his father would not sign aroad builders' contract with Local 247 and that Re-spondent already had a contract with Local 332. Michaeltestified that what he had said on this subject, during thismeeting, was that his father had stated that he could notsign a road builders' agreement because of the unfundedliability provision but had no problem living up to thecontract that he had then with Local 332. Michael alsotestified that no explanation was given, at the time, as towhat was meant by "unfunded liability" but that he hadexplained the meaning of the term to certain drivers pre-viously.During this speech, according to some witnesses, re-marks were made concerning the sale of trucks and theelimination of jobs under certain circumstances. Thus,Randall Williams testified that Michael threatened that ifthere was a "yes" vote, there would be 10 of Respond-ent's trucks sent out of state. Since Williams was amongthe lowest 10 drivers in seniority, he felt that he wouldbe one of them. Charles Pitt, Jr. recalled Michael statingthat the bottom truckdrivers in seniority would be with-out jobs. Jack Linck testified that Michael said that heneeded a "no" vote and that if things did not go thatway, Respondent would sell the trucks. John Kloka testi-fied that, during Michael's speech on November 7, therewere no discussions relative to the elimination of trucks.Witnesses for Respondent,Michael Leoni and JerryMain, testified similarly that nothing was said, during hisNovember 7 speech, concerning the selling of trucks orthe moving of trucks out of state and that no questionsfrom the floor were raised on this subject.With regard to where the trucks would be parked,Edward Levesque testified that Michael stated that hehad made some mistakes but would like another chance;that he could not get into specifics about anything hecould do for the employees because he was not allowed C.J.R. TRANSFERto say certain things before Vhe election; and that hewould just like to keep things the way they were. Thenhe added that if the drivers did get into Local 247 therewould be some changes and things could not remain theway they had been. It was in this context, according toLevesque, that Michael stated that he would make thingsbetter for the drivers, better benefits; and that they couldpark the trucks any place they wanted to. GregoryThomas testified that Michael promised that the truckswould be parked at the most convenient place for thedrivers if the vote went the right way.To put all of the above remarks in context, it shouldbe noted that Thomas testified that Michael stated thathe hoped that the drivers all had their heads togetherand knew which way they were going to go in the elec-tion; that they were a team and had to stick together towin. He noted that when he bought the trucks, he hadnot planned on the added expense of having to pay thebenefits required by the Local 247 contract. He ex-plained that for the employees to vote in Local 247 andfor Respondent to agree to the contract which Local 247was proposing would be expensive; that when he bid thejobs that the drivers were working, he bid them so thathe could get those jobs under the old, Local 332, con-tract.He stated that for the employees to vote for Local247,with its proposed contract, it could result in some-thing with which he could not live. He emphasized thathe told the employees that he could not make any prom-isesbecause his lawyer told him not to do so. Jerry Maintestified thatMichael made no promises at this meetingand John Kloka testified that Michael Leoni tried toanswer questions from the drivers but explained that hecould not make any firm commitments or promises.Four or five days before the election, while Michaelwas campaigning for his cause, he was at the Holly sand-pit and engaged Jack Linck in conversation. He toldLinck that he needed a "no" vote. Linck replied that hewanted to remain based in Flint because he would becloser to home. Michael then said that he had no prob-lem dealing with that but he needed a "no" vote.During the week preceding the election, Michael cam-paigned at the Holly sandpit. He approached most of thedrivers as they were waiting to be loaded. On one occa-sion, he spoke with Paul Fisher and during the conversa-tionmotioned James Hiveley to come over and jointhem. He then emphasized to these two employees theimportance of a "no" vote in the forthcoming electionbecause,"we can't sign an agreementwith 247."He ex-plained that he had to have a "no" vote to keep the teamtogether; and that as it was, he saw a good team, gooddrivers, and good equipment, all getting the job done.He said that the only way he could guarantee that thingswould stay the same was a "no" vote.Michael then asked Fisher if he had any complaints orif there were any problems. The subjects of pay andmedical benefits were brought up and discussed. Fisherstated that he was satisfied with the pay. As to the medi-cal insurance coverage,Michael said again that hewanted to improve the benefits but that he could notpromise that he was going to improve them before theelection took place.585Fisher asked Michael what he would do if there was a"yes" vote. Michael replied that he had several things inmind.Fisher then asked what would happen with thetrucks;whether Leoni would transfer the trucks toWPM.'4 Michael only repeated that he had severalthingsinmind andcould notguaranteethem anything inthe case of a "yes" vote.Charles Pitt, Jr. testified that within a week of theelection,Michael approached him on three or four occa-sions attheHolly sandpit while he was waiting to beloaded.Michael told him that he had to have a "no"vote and if he did not get one, the 7 to 10 drivers withthe least seniority would lose their jobs and the truckswould work out of Flint permanently. At the time, Pittwas one of the drivers with the least seniority and wouldhave been affected by such a move.On Wednesday, November 11, between 6 and 8 p.m.,at the Melvindale facility, Respondent held a secondgroup meetingof its employees. Fifteen to twenty driv-ers attended this meetingas well asMichael, Tony, Wil-liam Sr., Jerry Main, and Respondent's lawyer. At thismeeting,Michael spoke first. He told those present thatthe Company needed a "no" vote; that it already had aworkable contract with Local 332 which it could livewith; and that in order for the Company to continue togrow, it would have to have the' same contractual setupthat it already had. He said that he had made some mis-takes but he waslearningthe business, and if the votewent the right way, directly after the vote they wouldall gettogether and talk about their problems, includinggetting betterinsurance,and try to get them resolvedjust as fastas possible.He assured the drivers that theCompany would make good on whatever it promisedthem-with the benefit package and retirement.Michael then stated that there was no way, that hisfatherwould sign a road builders' agreement with JoeAloisio of Local 247 and that he couldnot seehimselfsigning aroad builders'agreementwith Local 247 tosend Joe Aloisio on a'two weeks vacation in Hawaii. Headded that there was no way the Company could dealwith Local 247.According to Gregory Thomas, Michael once againstated that if the vote went the wrong way, 10 of thetrucks driven by drivers with the least seniority weregoing to go out ofstate.At the time, Thomas was fifthor sixth from the bottom of the seniority list. Michaeldenied that anything was said by anyone at this' meetingabout moving trucks out of state.William Sr. also spoke to the group. He told them thatthe Company was doing well and that in order to keepdoing well, he would have to keep it set up the way itwas. Hesaid that Local 247 was out to run him out ofbusiness and had been trying for a long time to get him;that he had been to court so many times with them; andthat he was tired of Local 247 taking him to court. Hesaid he had had nothing but problems with Local 247 inpast years; had had severallawsuits;and had spent a lot14WPM stands for William Patrick(Tony),and Michael, another sandand gravel company which apparently operates outside the area servicedby Respondent,sometimes out of state.Leoni denied saying anythingabout trucks moving out of state. 586DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof money. He told those present that there was badblood, a feud between Local 247 and himself; that hecould not live with them and wanted no part of them.He concluded this segment of his speech by saying thathe would have nothing to do with Joe Aloisio.After fully describing the animosity which existed be-tween himself and Local 247, William Sr. stated that hewould not sign the road builders' agreement with Local247 because it was always trying to tell him what to dowith his trucks. He said he had had dealings with Local247 through his involvement with other companies inwhich he had financial interests.William Sr. also stated that he could notsignthe roadbuilders' contract with Local 247 and stay competitive.Michael testified that, on this occasion, the only reasonWilliam Sr. gave the drivers for not wanting to sign theroad builders' agreement was that it contained the un-funded liability provision. According to Michael's testi-mony,William Sr. told them that he did not have aproblem talking with Local 247 but that that provisionwould cause the Company harm, as far as its obtainingcreditwas concerned. He noted that purchase of thetrucks had been financed through Textron and Grey-hound Leasing, and that signing of the road builders'agreement-containing the unfunded liability provision-could result in the placing of additional debt service onthe Company, resulting in default or in putting the Com-pany in jeopardy of default. William Sr. testified that hefurther explained the problem to the drivers by tellingthem that he was reluctant to sign the road builders' con-tractbecause by doing so he would automaticallybecome a member of the multiemployer bargaining unitand thus inherit the unfunded liability which involves theTeamsters' pension fund. That pension fund, William Sr.explained to the drivers, was, actuarially speaking, un-derfunded and any companies that became bargainingparties to it, automatically would have that load spreadover them to the extent of the number of employees cov-ered. It is this contingent liability,William Sr. told them,that kills off a company's ability to borrow money andoperate with lines of credit, adversely affecting the abili-ty to finance equipment. That Williams Sr. did, at least,mention the problem of unfunded liability was concededin employee testimony, but was apparently not limited tothat.Finally,Gregory Thomas testified that William Sr.stated,on this occasion, that he could not make anypromises as to what would happen to the trucks if thevote went the wrong way.Tony also spoke to the drivers at the November 11meeting. He told them that in order to keep competitive,growing and prospering, Respondent would have tokeep the same kind of contract that it had with Local332.He said that if the vote went the right way, what-ever problems the drivers had with the benefit package,would be straightened out with meetings to begin theTuesday after the election. He also said, however, that ifthe vote went the wrong way, he could not make anypromises about what the trucks would be doing.According to another witness, Tony said that Local247 had cost Respondent money and caused a lot of ag-gravation over the years. He added that if there was a"yes" vote, the 10 men lowest in seniority would have togo out of state.On November 12, Michael Leoni again visited theHolly sandpit and engaged Paul Fisher in conversationwhile he was waiting to get loaded. He asked Fisherwho had told him to vote for Local 247. Fisher repliedthat it was Ray Prince, the secretary-treasurer of Local332.Michael asked, "why?" Fisher reported that Princehad said that when two locals fight over membership,the ultimate winner would be the employer.On the evening of November 12, after work, as PaulFisher was pulling into the Flint terminal,William Sr.summoned him into his office and told him that hethought that he had been badly informed. He advisedFisher that Respondent had a contract with Local 332and that that contract was going to stand. He stated thatif the rank-and-file wanted to be represented by Local247, that would be fine as far as he was concerned butthat the Local 332 contract was what he was going tolivewith.He said that he would not negotiate on theroad builders' contract and would not sign a road build-ers' agreement with Joe Aloisio and Local 247.William Sr. told Fisher that he had had some dealingswith Local 332 in the 1960's and when that Local cameto him when he was buying the trucks and told him thatitwanted a crack at the contract, he agreed. He notedhow years before, he had had a disagreement with Local332 and he had parked the trucks. He said that he hadparked the trucks then and would do it again if he hadto, adding that he did not want to, but that he was livingwith the contract he had with Local 332.William Sr. then stated that the road builders' contractwas a contract for the road building and excavating busi-ness;that he had said already that he could not take onthe unlimited liability that is a part of that contract andthat is not a part of the Local 332 contract; and that hecould not afford to sign an unlimited liability contract-that it would break the Company.During the days immediately preceding the election,Michael told employee Cox that if the election resultedin a "no" vote the employees would stay in Local 332;that they would be union one way or another. Accord-ing to Cox, Michael made this statement to him severaltimes.However, according to employee Gary Green,Local 332 held a meeting at its union hall in Flint amongRespondent's drivers at which Malpus told them that theagreement between Local 332 and Respondent was voidbecause it had never been ratified by the membership:Between what was being said by members of manage-ment and what had been said by Malpus, Respondent'semployees were confused as to the status of Local 332.There were rumors that Local 332 did not want ' any-thing to do with them. This confusion came to the atten-tion of Michael who, just before the election, while atthe Holly sandpit, invited Gary Green to call Local' 332on his, Michael's, car phone to straighten the matter'out.Green made the call, talked to Malpus, and asked pointblank whether or not Local 332 wanted to represent Re-spondent's employees.Malpus told Green that' once theelection was settled, it would represent them if the: em-ployees wanted it to, but Local 332 would not be on the C.J.R. TRANSFERballot.What Malpus was saying, according to Green'sinterpretation,was that Local 3.32 was stepping aside forthe time being, and after the election, they could go fromthere.On November 13, the election was held. Some of Re-spondent's employees were under the impression thatthey were choosing whether they would be representedby Local 247, with Local 332 not at all involved, whileothers thought they were choosing between Local 247and Local 332. After the election, the Respondent con-tinued to recognize Local 332 as representative of its em-ployees and continued to deduct dues through the end ofDecember at which time Malpus told Respondent to dis-continue checkoff.On Tuesday, November 17 at about 6:30-8:00 p.m. ameeting was held in Jerry Main's office. Between 15 and20 drivers were present. At this meeting, Michael an-nounced that he was happy about the outcome of theelection and thanked those present for their support. Hesaid he was going to get the drivers better insurance andraise the IRAs. He told them that he was switching toBlue Cross and that the new coverage would includehospitalization and a dental' plan. He told them that theycould have any kind of insurance they wanted, then sug-gested that they choose two or three employees fromtheir number with whom he could sit down and negoti-ate.He picked out John Kloka, Rennie Sims, HerbBlomme,and Gary Greenas negotiatorsand the driversagreed to these choices. He suggested, likewise, that theIRA could also be worked on and increased. Subsequent-ly, these employees met with management as representa-tives of the drivers to negotiate on insurance and otherfringe benefits.The Discharge of David WandoffRespondent hired David Wandoff in May 1986, as anexperienced gravel train driver. Shortly afterbeing em-ployed, he drilled two holes in the dash of his truck andmounted the CB which is used for communications anddispatching.When the head mechanic, Ron McHutchenand Main saw the CB mounted on the dash they voicedtheir disapproval.McHutchen told Wandoff to removeit,drill two holes in the passengerseatand mount theCB there because it looked junky where it was. Wandoffdid as ordered.He alsooffered to replace the metal plateon the dash where he had drilled the holes or to have itrepaired.McHutchen told Wandoff not to worry about itand nothing more was said at the time.In August 1987, when Local 247 beganits organizingcampaign,Wandoff participated in the campaign andbecameone of the' two most active employees. He dis-tributed five orsix union cardsand signed one himself.He also collected all the signed cards and returned themto Joe Aloisio.As noted above, the day after Respondent was servedwith a copy of the petition, Main told Wandoff that be-cause of him,' all the trucks were being transferred toFlint. The following day Tony told several of his driversthat the move to Flint was occasioned by his havinguniontroubles and by hisdesirenot to get involved withLocal 247. He complained that there were a few peoplein the Company who would try and screw it up for ev-587eryone else, then said that Wandoff and one other em-ployee were responsible for the trucks going to Flint butthat he would get the best of him. He told Wandoff thathe was nutsand should get help from a doctor. He ac-cused him of spreading malicious rumors and startingtrouble and threatened, "I'm goingto own your ass forthe rest of your life."While Tony, on this occasion, displayedopen animosi-ty toward Wandoff's unionactivity,William Sr. took adifferent tack.In personal meetingswithWandoff inSeptember, he promised to intercede on his behalf toobtain benefitsin returnfor his support against Local247.On October 26, Wandoff was working at the Route696 jobsitehauling sandfrom one location at the con-struction site and dumping it at another location. Inorder to get from one area to the other he had to travelon a public road for between half a mile and a mile.After making two or three trips he changed his route,shortening it byusing a bridgelocated on the construc-tion site.On his first trip, as he turned onto the bridge,he accidentally ran over a paving ski which he presumedto be only a piece of scrapmetal.He continued on hisway in order to keep the job moving, dumping his loadat the specified location.When Wandoff ran over the paving ski, ClarenceWilson, an employee of the State Highway Departmentsaw the accident and reported it to Charles Pagels, jobsuperintendent employed by C.J. Rogers and WiegandTrucking, a joint venture. He told Pagels that one of Re-spondent's trucks had run over a ski belonging to AjaxPaving.,Pagelswent over and confirmed the ,damagedone to the ski, then searched out Wandoff who, in themeantime,had madeseveralmore trips.Pagelsapproached Wandoff as he was dumping a loadof sand and asked him if he was aware that he had runover the ski.Wandoff denied any knowledge of it soboth walked over to the ski where Pagels pointed outthe damage. Wandoff said that, he had not seen the skiand Pagels advised Wandoff that he was going to haveto tell Jerry Main what happened. Wandoff agreed, andwent back to work.Pagelsthen called Steven Aleo, fieldofficemanager for the joint venture, to have him makeout an accident report.After receivingPagels'call,Aleo went immediately tospeak with Wilson at the site of the accident, then abackhoe operator who had witnessed the accident, someAjax employees, then with Wandoff. Wilson told Aleothat a C.J. Rogers Transfer truck had hit the paving skias he came across the bridge, the backhoe operator de-scribed the various routes taken by Wandoff and theAjax employees, who wererepairingthe ski, showedAleo the damage and apparently gave an estimate of thecost of the damage.When Aleo came over to speak with Wandoff at thescene of the accident he introduced himself as a supervi-sor for C.J. Rogers, Inc., and told Wandoff he wouldhave to make out an accident report. Wandoff agreed,volunteered all the information, then made out a writtenreport and gave it to Aleo. Aleo then left. 588DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn addition to interviewing the various witnesses to theaccident Aleo also took several pictures of the scene ofthe accident which showed not only the damaged pavingskibut also the tire tracks indicating thatWandoff'struck had actually crossed the bridge and ran over theski.These pictures were taken within an hour of Pagels'call.After completing his investigation Aleo returned tohis trailer,wrote up the accident report based on notestaken at the scene, then turned it in at the office of C.J.Rogers, Inc., and Wiegand Trucking Co., a joint venture.An hour after discussing the accident with Aleo, Wan-doff was called from another jobsite to haul dirt there.Wandoff testified that he did not report his accident toMain that day because it slipped his mind and becausePagels had said that he was going to report it to Main.Wandoff thought that the problem had been resolved.A day or two after the accident and after turning inhis report to C.J. Rogers, Inc., and Wiegard TruckingCompany, Aleo returned to the scene of the accidentand drew up a diagram of the scene with distances meas-ured or approximated. Aleo did not testify as to why hehad not drawn up a diagram during his October 26 in-vestigation or what prompted him to return to the sceneof the accident 2 days after turning in his report to C.J.Rogers, Inc.On October 28, according to the testimony of Re-spondent'switnesses,Michael andMain visited theRoute 696 constructionsite.Aleo asked them if they hadheard about Wandoff's accident. Both said that they hadheard nothing about it. Aleo then described the accidentto them.On November 3,15 at about 7:30 p.m., Wandoff re-turned after work to the Melvindale yard. He was told,at that time, to go in and see Michael and Main in theoffice.When he did so, he found Michael, Main and RonMcHutchen present. Michael asked Wandoff if he hadbeen in an accident.16 Wandoff replied that he had not.Main then stated, "There Michael, I told you! He'sLying!"Wandoff asked what was going on. Main re-plied, "I asked you if you were in an accident and yousaid, `no'."Wandoff, whose mind apparently had beengeared to accidents on the public highways became flus-tered and said, "Wait a minute, let me think," Main re-minded him, "Did you run over an Ajax Paving ski?"Wandoff, remembering, that he had. Main then asked ifWandoff hadmadeout a C.J. Rogers Transfer,Inc., ac-cident report to which Wandoff admitted that he hadnot.When Main asked why he had not done so, Wandoffreplied that the accident had not been that big an acci-dent and he had forgotten about it.17 He also said that15 Main placed the date of this event as October 29 or as Friday. Wan-doff is credited as to the date.16Where the testimony of Wandoff and Main differ with regard to thisincidentWandoff's is credited. Wandofi's description of the event was farmore explicit and detailed whereas Main's was extremely general innatureAlso Main stated that the termination occurred on Friday, Octo-ber 29 and October 29 fell on a Thursday, Friday being October 30Also, Respondent must certainly have had records to rely upon as to thedischarge date of Wandoff but failed to offer them. Finally, a letter datedNovember 6signed by Main and addressed to Wandoff indicated that hisdischarge had been effective November 3.17 The bill forthe damages, received October 28, was $996.64he had made out an accident report with the job boss,Steve Aleo, and had given the report to him within 1-1/2 hours of the accident. He stated that he thought thatwould have been sufficient. Main replied that Wandoffhad failed to make out a C.J. Rogers Transfer, Inc., acci-dent report and was fired. Wandoff repeated that he justforgot to tell Main and thought the problem was coveredwhen Aleo accepted his report at the scene of the acci-dent.He then went on to defend his workmanship, effi-ciency, attendance record, promptness, and maintenanceof vehicle record. After Wandoff apparently made littleheadway with his argument withMain,he addressed Mi-chael,who said, simply, that he had to stand behind hisbosses.Wandoff continued to argue. He said that he hada good track record and if anything, he only deserved areprimand. He charged that management was overreact-ing to the situation.Ron McHutchen, at some point during the discussion,chargedWandoff with drilling holes in his dashboardagainstMcHutchen's wishes. Wandoff reminded McHut-chen that he had drilled the holes in the dashboardalmost a full year and a half before, in order to mount aCB there and that McHutchen was the one who told himto take it off. He also reminded McHutchen that he had,at the time, offered to repair or pay for the repair of thedashboard.Main then asked Wandoff if he had again remountedthe CB on the dashboard and Wandoff admitted that hehad done so for, indeed, he had, a few weeks before. Hethen explained that he had remounted it on the dash-board because where he had had it, it was getting wetand dirty; the microphone cord was being stretched andneeded to be repaired; and it was more convenient af-fixed to the dashboard.Mainthen brought up two more incidents which hesaid concerned him, one, a shoving match which had oc-curred a year and a half ago and a second incident, notclearly described in the record.When Wandoff saw that he was getting nowhere argu-ing with Main and McHutchen, he asked to speak withMichael alone. Both went outside into the yard wherethey reviewed everything that had been said betweenWandoff and Main. Wandoff told Michael that hethought that management was overreacting; that theCompany wasusingthis minor accident on the jobsite tofire him because of the upcoming election. Michael re-plied that he had to go by what his job bosses told him;that he could not go against them.On November 6, Respondent notified Wandoff in writ-ing that his November 3 discharge would stand. It ad-vised him that after completing its investigation theCompany had determined that Wandoff had been guiltyof misconduct. Specifically, the letter stated as reasonsfor the discharge,Wandoff's failure to report the Octo-ber 26 accident and his drilling of holes in, and hismounting the radio on, his dashboard.On February 1, Malpus wrote a letter to Respondent'sattorney,Gabriel Hall advising him that Local 332 washandlingWandoff's discharge. Nothing apparently cameof the grievance since Wandoff was not back on the job C.J.R. TRANSFERas of the date of the hearing, although Malpus and Hallhad discussed Wandoff s discharge.Sometime about April 1988, a notice was posted at theterminal requiring drivers to make out an accident reportimmediately after any accident and report it to their su-pervisors.No such notice had been posted prior to Wan-doff's discharge.ConclusionsThe TransferGeneral Counsel charges that the transfer of the driv-ers from the Melvindale facility to Flint was in direct re-sponse to, and retaliation for, the employees' union ac-tivities on behalf of Local 247 and an attempt to avoidbargainingwith that labor organization.Respondentargues that the transfer of the trucks was made in orderto facilitate a better use of the trucks at the Holly sandpitand to avoid a strike which was threatened in August byLocal 247.On this issue, I find, as alleged in the complaint, thatthe transfer of the drivers was motivated by antiunionconsiderations. I reach this conclusion based on thetiming of the move, i.e., the day after receiving a copy ofthe petition;Main's statementtoWandoff that the movewas Wandoff's fault; Tony's repeated admissions to em-ployees that the move was occasioned by Respondent'sdesire to avoid dealing with Local 247; and the failure ofRespondent to document its defenses. 'Indeed, withregard to these defenses, the record clearly indicates thatthe move resulted in no economic benefit to Respond-ent"but rather a severe inconvenience to the driversand, to a lesser extent, to Respondent. The drivers, forthe most part, worked in the Detroit area; as much afterthe move to Flint as before but had to drive much fur-ther in order to get to work. This caused a great deal ofdissatisfaction among these employees which the Re-spondent foresaw. The probability that some of thesedrivers might quit because of the move and cause dislo-cationwas openly discussed but ignored, if not wel-comed by Respondent. Thus, it is clear that the move toFlint was a benefit to no one and was solely the result ofRespondent's desire to avoid having to bargain withLocal 247. Similarly, Respondent offered no evidence tosupport its claim that the move was prompted by athreat from Local 247 that it would strike Respondent ifit remained in Melvindale.19 In short, I ' conclude thatRespondent transferred its drivers from Melvindale toFlint in retaliation for its employees' union activities andto avoid having to bargain with Local 247 thus violatingSection 8(a)(1) and (3) of the Act. St.Regis Paper Co.,18 Respondent's failure to offer documentary evidence to support itsdefense of economic motivation warrants the adverse inference,which Idraw, that if documentation were offered, it would not support Respond-ent's positionAsbestosWorkers Local 53,262 NLRB 934 (1982), StRegisPaper Co,247 NLRB 745 (1980)is The fact that Local 247 engaged in area standards picketing fivemonths before, is not evidence that it intended to picket Respondent inAugust, particularly in the midst of an organizing campaign. Moreover,in the spring of 1987, Local 247 warned Respondent that it was going topicket before it did so No such warning was received by Respondent inAugust.589239 NLRB 688 (1978); 255 NLRB 529 (1981); modified674 F.2d 104 (1st Cir. 1982); 285 NLRB 293 (1987).The Discharge of David WandoffThe record clearly reflects that Wandoff was one ofthe most visible union activists among Respondent's em-ployees; that Respondent was well aware of his activi-ties;bore him a great deal of animus because of them;and openly threatened him with retaliation because ofthese activities.The record supports the complaint's8(a)(3) allegation that Respondent terminatedWandoffbecause of his union activities. A prima facie case exists.Respondent argues that Wandoff's union activity hadnothing to do with his discharge. Although the dischargeletter sent toWandoff on November 6 states that Re-spondent fired Wandoff because of his accident on Octo-ber 26, his failure to report that accident and because hedrilled holes in the dashboard of his truck and mountedhisCB there, contrary to the orders of his supervisors,Respondent's attorney, Robert J. Solner, during the hear-ing, specifically stated:We're not complaining about the fact that [Wan-doff] had an accident. It's [the] fact that he didn'treport it, he was fired.Thus, Respondent's attorney's statement of his client'sposition clarifies that position and Respondent is boundby it.2OThe record reflects that Respondent, in itsNovember6 discharge letter, charged that Wandoff's "reckless op-eration of truck number 002 resulted in serious damageto a fellow contractor's equipment," but took the posi-tion at the hearing that it was not the accident nor itsseriousnesswhich was the basis for the discharge. It ap-pears quite probable that Respondent took the position itdid at the hearing because it was aware that several of itsdrivers had had far more serious accidents than Wan-doff's and had not been fired, disciplined nor reprimand-ed for them.SinceWandoff's accident was not a serious one, Re-spondent determined to rely solely on the fact that hefailed to report it as the reason for the discharge. Butthere is no evidence that Wandoff was deliberatelytrying to hide the fact of the accident from Main after hewas advised by Pagels that he had damaged the ski.Indeed, Pagels told Wandoff, at the time of the accident,that he, himself, was going to tell Main about it. Then,shortly afterwards, when Aleo introduced himself as thejob boss and as an employee of C.J. Rogers, Inc., andhadWandoff make out a report, it was patently clearthatMain and the Leonis were bound to be advised ofthe accident and there could be no way of hiding thefact.Clearly,Wandoff's failure to also mention it toMain was merely an oversight and not a deliberate at-tempt to avoid responsibility for the accident. Moreover,Wandoff knew that Aleo worked for C.J. Rogers, Inc.and was -aware that William Sr. and Tony were involvedin the operation and management of both C.J. Rogers,20Massilon Community Hospital,282 NLRB 675 (1987); andFloridaSteel Corp,235 NLRB 1010 (1987). 590DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInc., and C.J. Rogers Transfer. It was reasonable, there-fore, to assume that reporting the accident to one wasthe equivalent of reporting it to the other. He thus feltthat when he made out the accident report and gave it toAleo, he had completed all that was necessary and thatalso reporting it to Main was a mere technicality.But for the fact that Wandoff wasa strong union ac-tivist, toward whom Respondent's officers bore a highdegree of demonstrated animus, his technical failure tonotifyMain in addition to Aleo would have been over-looked.Gregory Thomas, a driver employed by Respondentwas called as a witness for the General Counsel. He re-lated an incident similar but not identical to the circum-stances surrounding the Wandoff accident. Thomas testi-fied that while he was backing up his truck at a sitewhere one of the various Rogers companies was en-gaged, he accidentally ran over a sharp object whichblew out and totally destroyed a tire valued at approxi-mately $300. A Rogers' foreman standing nearby toldThomas to just keep on working and if there were anyquestions to "just tell them to give me a call." Thomasrepaired the tire and worked the entire day. He did notmake out a report nor advise Main what had occurred.He did, however, account for the lost time on his time-card. No action was taken against Thomas.The timing of the various incidents surrounding Wan-doff's accident and firing suggests that Main was awareof the accident the very day it happened which wouldmake Wandoffs failure to personally report it directly tohim even more of a technical violation of the rules thanthe facts described above. Thus, Wandoff made out hisaccident report and gave it to Aleo within an hour and ahalf of the accident. Aleo, the same day, October 26,wrote up his report and delivered it to the joint ventureoffice of C.J. Rogers, Inc. He went back, a day or twolater, to the scene of the accident to draw up a diagram.He did so, I believe, not of his own volition, but becausehe was told to do so. If it had been his own idea, or if itwere part of his standard practice, he would have drawnthe diagram on October 26 when he was already at thescene taking pictures and interviewing witnesses.Who,then, ordered Aleo to return to the scene of the accident,to obtain additional evidence by drawing the diagram?Most likely, it would have been the person to whom hedelivered the diagram on November 2-Jerry Main. Thediagram21 bears the notation on the back:ReportDate given to J. Main 11-2-87Make Personal notes on discussionsAlthough Respondent in its brief22 states that Mainlearned about the accident on November 3, eight dayslater, I find it likely that he learned of it the same day ithappened through Wandoff's report to Aleo and Aleo'sreport to C.J. Rogers, Inc., on October 26. Thus, Re-spondent used the technicality of Wandoff's failure toreport the accident directly to Main as a pretext for ter-minating him for his union activities and to prevent him21 Emp. Exh. 1222 P. 3.from casting his-ballot for Local 247 in the forthcomingelection.As for the remounting of the CB, I credit Wandoff'stestimony to the effect that the two holes had been ini-tially drilled a year and a half before and the CB mount-ed then; that he took it down when told to do so; andoffered to repair or pay for the panel, which offer wasrefused. He caused no damage in October but merely re-mounted the CB back on the dash contrary to orders re-ceived a year and a half before. The problem could ap-parently be remedied once again in minutes by McHut-chen or Main telling Wandoff to put the CB back on theseat where it had been for the past 18 months. I am con-vinced that, but for Wandoff's union activity, he neverwould have been fired for so trivial a matter. Respond-ent used the incident as a makeweight argument for thedischarge just as it did the shoving incident, also a yearand a half old, and a matter of history.The General Counsel has made a strong prima facieshowing that Wandoff's union activities were a motivat-ing factor in Respondent's decision to discharge him. Forreasons set forth supra, I find that Respondent has failedto show that Wandoff would have been discharged evenin the absence of his union activity. Accordingly, I con-clude that Respondent discharged Wandoff because ofhis union activities, in violation of Section 8(a)(1) and (3)of the Act.23Independent 8(a)(1) ViolationsAs more fully described above, I find that Respondentviolated Section 8(a)(1) of the Act by the following actsand conduct:1.On August 21, Main told Wandoff that he would nolonger be working out of Melvindale; that because ofhim, [his union activity], all the trucks were being trans-ferred to Flint.2.On August 22, Tony Leoni informed various groupsof employees that they were being transferred to Flint sothat Respondent could avoid dealing with Local 247.3.On August 22, Tony Leoni informed Wandoff andother employees that Wandoff and one other employeewas responsible for the trucks going to Flint and threat-ened Wandoff by stating that he was going to "own hisass for the rest of his life."4.On August 22, Tony Leoni interrogated one groupof employees as to why they wanted Local 247 to repre-sent them. The violation is found based on Respondent'sdemonstrated animosity toward Local 247.245.During the months of September and October, Mainadvised Kyle Cox that the trucks would remain in Flintuntil the union problem was settled.6.In early September,William Leoni, Sr. promisedWandoff, in the context of a discussion concerning hispreference for Local 247 over Local 332, that he woulddiscuss with Michael, improving Wandoff's benefits.7.Twice, in late and mid-October, Main interrogatedRichard Near as to which way he was going to vote in23Wnght Line,251 NLRB 1083 (1980), enfd. as modified 662 F 2d 899(1st Cir.1981).24Rossmore House,269 NLRB 1176 (1984). C.J.R. TRANSFERthe election. The violation is again found based on Re-spondent's demonstrated animosity toward Local 247.258.Inmid-October,William Leoni, Sr. interrogatedNear as to what he thought about the Unions and threat-ened him by stating that it was up to the drivers whichway the vote would go. and whether or not they wouldhave money in their pockets.9.On November 7, Michael Leoni told the driversthat he had to have a "no" vote in order for the employ-ees to keep what they had but that if the election cameout the other way, that things were going to change;that he was going to have to do something one way orthe other.10.At the November 7 meeting, Michael Leoni prom-ised that if there was a "no" vote, then after the election,he and the employees would sit down and straighten outall the problems the employees had with the contractthen in effect.11.At the November 7 meeting, Michael Leoni askedthe drivers what their complaints, problems or gripeswere and what he could do to make the contract betterfor the employees.12.At the November 7 meeting, Michael Leoni prom-ised that if the vote went the right way the IRAs wouldbe increased to the maximum and that he would lookinto the insurance.13.At the November 7 meel.ing, Michael Leoni statedseveral times that neither he nor his father would negoti-ate with Local 247 on the road builders' agreement; thatthere would be no signing of that agreement; that Local247 does not want to see him in business; and that hisfather would in no waysigna contract with Local 247.14.At the November 7 meeting, Michael Leoni threat-ened that if there was a "yes" vote, that Respondentwould send 10 of its trucks out of state or would sellthose trucks and that the drivers with the least senioritywould be without jobs.15.Four or five days before the election, MichaelLeoni promised Jack Linck that he would allow Linckto remain based in Flint but needed a "no" vote.16.During the week before the election, MichaelLeoni informed Paul Fisherand, JamesHiveley that Re-spondent could not sign an agreement with Local 247and threatened that the only way he could guaranteethat things would stay the same was a "no" vote.17.Within a week of the election, Michael Leomthreatened Charles Pitt, Jr. on three or four occasions,that he had to have a "no" vote, and that if he did notget one, the 7 to 10 drivers with the least senioritywould lose their jobs, and the trucks would work out ofFlint permanently.18.At the group meeting on November 11, MichaelLeoni told the assembled employees that if the vote wentthe right way, directly after the vote, they would all gettogether and talk about their problems, including gettingbetter insurance, and would resolve these problems asfast as possible. He then promised these employees thatthe Company would make good on whatever it promisedthem with respect to the benefit package and retirement.25 Ibid.59119.At the group meeting on November 11, MichaelLeoni demonstrated to the employees the futility of seek-ing representation by stating that there was no way hisfatherwouldsigna road builders'agreementwith JoeAloisio of Local 247, and that there was no way theCompany could deal with Local 247.20.At the group meeting on November 11, MichaelLeoni threatened the assembled employees that if thevote went the wrong way, 10 of the trucks driven bydrivers with the least seniority were going to go out ofstate.21.At the groupmeeting onNovember 11, WilliamLeoni, Sr. demonstrated to the employees the futility ofseeking representation by stating that the Company wasdoing well and that in order to keep doing well, hewould have to keep it set up the way it was; that Local247 was out to run him out ofbusiness; that there was afeud between Local 247 and himself; and that he couldnot live with them and wanted no part of Local247 orJoe Aloisio.22.At the groupmeetingon November 11, TonyLeonipromisedthe drivers that if the vote went therightway, whatever problems the drivers had with thebenefit package would be straightened out with meetingsto begin the Tuesday after election and threatened that ifthe vote went the wrong way, he could not make anypromisesas towhat the trucks would be doing; that the10 men lowest in seniority would, have to go out of state.23.On November 12, Michael Leoni interrogatedFisher as to who had told him to vote for Local 247.24. On November 12, William Leoni, Sr. demonstratedto Fisher the futilityof seekingrepresentation by stating,in connection with Local 247, that he had parked thetrucks before, and would do so again if he had to.Section 8(a)(2)Continued Recognition of Local 332Respondent, on May 19, 1986, entered into a collec-tive-bargaining agreementwith Local 332 before it hadhired any employees. By Decision and Direction of Elec-tion issuedby theRegionalDirector for Region 7 of theNational Labor Relations Board on October 14, 1987, thecollective-bargaining agreementwas found not to be abar to the election.On October 23, 1987, Local 332 filed a disclaimer ofinterestand on October 30, the Region advised Respond-ent that it had doneso, stating:... Local 332, Teamsters disclaimed interest inrepresentingthe employees in the unit set forth inthe Decision and Direction of Election and also ex-pressed its wish not to appear on the election ballot.... The employees will be asked to choosewhether they wish to be represented for purposes ofcollective-bargaining by Local 247.Despite the disclaimer, Respondent continued to recog-nize Local 332 as representative of its employees. It con- 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtinned to deduct dues26 for Local 332, falsely advisedcertain employees that if Local 247 lost the election,they would still be represented by Local 332 and evenattempted to process Wandoff's discharge through theLocal 332 grievance procedure to a limited extent.As observed inProfessional Ambulance Service,27bymaking continuous efforts to arrange a shotgun weddingbetween its employees and a union it feels it can dealwith,Respondent violates Section 8(a)(2) of the Act. Ifind it has done so here.Objectionable Conduct-Those unfair labor practices found herein to have oc-curred during the critical period are likewise found to beobjectionable conduct.28Majority StatusIfind that Local 247 obtained majority status in theappropriate bargaining unit as of August 10. The objec-tions raised by Respondent to certain authorization cardsare without foundation.29The Bargaining OrderGeneral Counsel urgesissuanceof a bargaining orderunderGissel.30I find thesameto be warranted based onthe followingconsiderations:1.The transfer of Respondent's employees from theMelvindaleterminal tothe Flintterminal inorder to un-dermine Local 247'sorganizingefforts at great inconven-ience and cost to the employees together with the threatthat if Local 247 won the forthcoming election the trans-fer would bemade permanent.2.The unlawful discharge of Wandoff, a leading unionadherent, in violation of Section 8(a)(3), during the unioncampaign, just prior to the election.3.Thenumerousindependent violations of Section8(a)(1) including the coercive interrogation of employees,solicitation of grievances and promises to remedy them,the demonstration to the employees of the futility ofseeking representation by stating that Respondent wouldnot sign a Local 247agreementor negotiate with its rep-resentative and the various threats of discharge and otherretaliation toward employees because of their union ac-tivities.4.The fact that the violations of Section 8(a)(1) werealmost all committed by members of the family whoowned the business and were its officers, and who werein a position to carry through on their threats and prom-ises.3126 Respondent did not cease deducting dues for Local 332 until specifi-cally requested to do so27 232 NLRB 1141 (1977).28White Plains Lincoln Mercury,288 NLRB 1133 (1988).29WorldWide Press,242 NLRB 346 (1979),J.P.StevensCo.,247NLRB 420 (1980);AtlasMicrofilming,267 NLRB 682 (1983), enfd 753F 2d 313 (3d Cir 1985).30NLRB v. Gissel Packing Co.,395 U S 575 (1969)31J.CotyMessenger Service, 272 NLRB 268 (1984); Marion CenterSupply,277 NLRB 262 (1985).5.The fact that the Respondent's violative activity ad-versely affected all or virtually all of itsemployees.32I find the highly coercive unfair laborpractices com-mitted by Respondent to have been extensive and perva-sive, and likely to have had a profound impact on all em-ployees. In light of the violations found,Imust concludethat the possibility of erasing the effects of the Respond-ent'sunfair labor practices and of conductinga fair rerunelection bythe useof traditionalremedies is slight. Simi-larly, I conclude that the employees'representation de-sires,once expressed through authorization cards would,on balance, be protected better by theissuanceof a bar-gaining order than by traditionalremedies.Accordingly,I shall recommend that an Order issue requiring the Re-spondentto bargainwith Local 247 as the duly designat-ed representative of its employees in the unit found ap-propriate for purposes of collective bargaining effectiveAugust 22, 1986, the date Respondentcommenced its un-lawful course of conduct.33CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.Local 247 and Local 332 are labor organizationswithin the meaning of Section 2(5) of the Act.3.The Respondent v'olated Section 8(a)(1) of the Actby:(a) Informing an employee that he would no longer beworking at Melvindale; that because of him [his unionactivity], all the trucks were being transferred to Flint.(b) Informing employees that they were being trans-ferred to Flint so that Respondent could avoid dealingwith Local 247.(c) Informing employees that certain identified unionactivistswere responsible for the trucks being transferredto Flint.(d)Threatening an employee with unspecified futureretaliation because of his union activities.(e)Coercively interrogating employees as to what theythought about the unions, why they wanted Local 247 torepresent them, who had told them to vote for Local 247and which way they would vote in the forthcoming rep-resentation election.(f)Informing an employee that the trucks wouldremain in Flint until the union problem was settled.(g) Promising improved benefits to employees in orderto dissuade them from supporting or voting for Local247 in the forthcoming representation election.(h) Threatening an employee by stating that it was upto the drivers which way the vote would go and wheth-er or not they would have money in their pockets.(i)Threatening employees that Respondent had tohave a "no" vote in order for the employees to keepwhat they had but that if the election came out thewrong way, that things were going to change and thatRespondent was going to have to do something one wayor the other.32 Ibid33 TradingPort, Inc.,219 NLRB 298 (1975) C.J.R. TRANSFER(j)Soliciting grievances from employees and askingthem what Respondent could do to make the contractbetter for them.(k)Demonstrating to employees the futility of seekingunion representation by informing them that Respondentwould not negotiate with Local 247 on the road builders'agreement; that there would be no signing of that agree-ment; that there was a feud between Respondent andLocal 247; that Local 247 was out to run Respondentout of business; that Respondent could not live withLocal 247 and wanted no part of it or its representative;that Respondent would, in no way, sign a contract withLocal 247; and that there was no way Respondent coulddeal with Local 247.(1)Threatening employees that if there was a "yes"vote, Respondent would send 7 to 10 of its trucks out ofstate or would sell those trucks, and the drivers with theleast seniority would be without jobs.(m) Promising an employee that he would be allowedto remain based in Flint but that Respondent needed a"no" vote.(n) Demonstrating the futility of seeking representationby stating, in connection with Local 247, that it hadparked the trucks before, and would do so again if it hadto.4.Respondent violated Section 8(a)(2) and (1) of theAct by continuing to recognize and bargain with Local332 as the representative of its employees and continuingin full force and effect the collective bargaining agree-ment it had previously executed with that labor organi-zation despite the fact that Local 332 had since dis-claimed any interest in representing its employees.5.Respondent violated Section 8(a)(3) and (1) of theAct by transferring all of its drivers to its Flint terminalin retaliation for their union activities and to avoidhaving to bargain with Local 247.6.Respondent violated Section 8(a)(3) and (1) of theAct by discharging David Wandoff because he had en-gaged in union activities.7.All full-time and regular part-time sand and graveltruckdrivers employed by the Employer out of its facili-ties in Flint and Melvindale, Michigan, including thosehaulingmaterials to and from construction sites, thosewho drive straight jobs, semis, double bottom trucks, andthose to-boy drivers employed in an ancillary capacity toconstruction operations; but excluding employees en-gaged in steel hauling operations, office clerical employ-ees,professional employees, guards and supervisors asdefined in the Act, and all other employees constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.8.On August 10, 1987, a majority of the employees inthe unit designated Local 247 as their representative forpurposes of collective bargaining.9.Since on or about August 22, when Respondentcommenced engaging in its extensive and pervasive pat-tern of unfair labor practices, Local247 hasbeen the ex-clusive bargaining representative of Respondent's em-ployees in the unit described above in paragraph 7 forpurposes of collective bargaining within the meaning ofSection 9(a) of the Act.59310. Since on or about August 22, Respondent has re-fused to recognize and bargain with the Union as the ex-clusive collective-bargaining representative of its em-ployees in the above-described unit in violation of Sec-tion 8(a)(5) and (1) of the Act.11.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.12.The Respondent did not engage in any unfair laborpractices not specifically found herein.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that it berequired to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies ofthe Act.More specifically, I shall recommend that the Boardorder Respondent to offer David Wandoff immediateand full reinstatement to his former position or, if thatposition no longer exists, to a substantially equivalent po-sition,without prejudice to his seniority or any otherrights or privileges previously enjoyed. I shall furtherrecommend that Respondent be ordered to make Wan-doff whole for any loss of earnings and other benefits hemay have suffered as a result of the discriminationagainst him, to be computed in accordance with F W.WoolworthCo., 90 NLRB 289 (1950), with interest asprescribed inNew Horizons for the Retarded,283 NLRB1173 (1987). I shall also recommend that Respondent beordered to remove from its files any reference to the un-lawful discharge and to notify Wandoff in writing thatthis has been done and that the unlawful discharge willnot be used against him in any way.With regard to the unlawful transfer, I shall recom-mend that the Board order the Respondent to makewhole all employees transferred to Flint for the extramileage driven and extra time needed to commute to andfrom the Flint terminal.As to the 8(a)(2) violation, an order to cease recogni-tion of Local 332 should issue with a refund of all duescollected from employees since November 1, 1987.Finally, I shall recommend that the Board order Re-spondent to recognize Local 247 as the exclusive collec-tive-bargaining representative of its employees in the ap-propriate unit and, on request, to bargain in good faithwith Local 247. Of course, the usual order to post no-tices to employees will be recommended.On the foregoing findings of fact, conclusions of law,and on the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended34ORDERRespondent, C.J.R. Transfer, Inc.,; C.J. Rogers Trans-fer, Inc., its officers, agents, successors, and assigns, shallsa If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur.poses 594DECISIONSOF THE NATIONAL LABOR RELATIONS BOARD^1.Cease and desist from(a) Informing employees that because of their unionactivity, all the trucks will be transferred to Flint.(b) Informing employees that they are being trans-ferred to Flint so that Respondent can avoid dealingwith Local 247.(c) Informing employees that certain union activistsare responsible for the trucks being transferred to Flint.(d) Threatening employees with retaliation because oftheir union activities.(e)Coercively interrogating employees as to what theythink about the Unions; why they want Local 247 to rep-resent them; who told them to vote for Local 247; orwhich way they will vote in representation elections.(f) Informing employees that the trucks will remain inFlint until the union problem is settled.(g) Promising improved benefits to employees in orderto dissuade them from supporting or voting for Local247 in any representation election.(h) Threatening employees by telling them that it is upto them which way the vote will go and whether theywill have money in their pockets.(i)Threatening employees by telling them that the Re-spondent had to have a "no" vote in order for the em-ployees to keep what they had but that if the electionwent the wrong way, that things were going to changeand that Respondent was going to have to do somethingone way or the other.(j)Soliciting grievances from employees and askingthem what Respondent can do to make the contractbetter for them.(k)Attempting to demonstrate to employees the futili-ty of seeking union representation by informing themthat Respondent would not negotiate with Local 247 onthe road builders',agreement;that there would be nosigning of that agreement; that there was a feud betweenRespondent and Local 247; that Local 247 was out torun Respondent out of business; that Respondent couldnot live with Local 247 and wanted no part of it o- itsrepresentative; that Respondent would, in no way, sign acontract with Local 247; and that there was no way Re-spondent can deal with Local 247.(1)Threatening employees that if there is a "yes" vote,Respondent will send 7 to 10 of its trucks out of state orwill sell these trucks, and the drivers with the least se-niority will be without jobs.(m) Promising employees that Respondent will allowthem to remain based in Flint if they will vote againstLocal 247.(n)Attempting to demonstrate the futility of seekingrepresentation by stating, in connection with Local 247,that Respondent had parked its trucks before, and woulddo so again if it had to.(o)Continuing to recognize and bargain with Local332 as the representative of its employees, and continu-ing in full force and effect, the collective-bargainingagreement it had previously executed with that labor or-ganization.(p)Transferring employees to its Flint terminal in re-taliation for their union activities and to avoid having tobargain with Local 247.(q)Discharging employees because theyengaged inunion activities.(r) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer to David Wandoff immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or any other rights or privilegespreviously enjoyed, and make him whole for any loss ofearningsand other benefits suffered as a result of the dis-crimination against him, in the manner set forth in theremedy section of the decision.(b)Make whole all employees transferred to Flint forthe extra mileage driven and extra time needed to com-mute to and from the Flint terminal.(c)Refund all dues collected from employees onbehalf of Local 332 since November 1, 1987.(d) On request, recognize and bargain with Local 247,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO, asthe exclusive representative of all the employees in thebargaining unit described below and, if an understandingis reached, embody such understanding in a signed agree-ment:All full-time and regular part-time sand and graveltruck drivers employed by the Employer out of itsfacilities in Flint and Melvindale, Michigan, includ-ing those hauling materials to and from constructionsites, thosewho drive straight jobs, semis, doublebottom trucks, and those to-boy drivers employedin an ancillary capacity to construction operations;but excluding employees engaged in steel haulingoperations, office clerical employees, professionalemployees, guards and supervisors as defined in theAct, and all other employees.(e)Expunge from its files any references to the dis-charge of David Wandoff on November 3, 1987, andnotify him in writing that this has been done and thatevidence of his unlawful discharge will not be used as abasis for future personnel actions against him.(t)Preserve and, on request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards,personnel records and reports, and all otherrecords necessary and relevant to analyze the amount ofbackpay due and the rights of employment under theterms of this recommended Order.(g) Post at its facilities at Melvindale and Flint, Michi-gan, copies of the attached notice marked "Appendix.,, 3-5Copies of said notice, on forms provided by the RegionalDirector for Regional 7, after being signed by Respond-ent's representative, shall be posted by it immediately39 IfthisOrder is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." CJ.R. TRANSFER595upon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that said noticesare not altered, defaced, or covered by any other materi-al.(h)Notify the Regional Director within 20 days fromthe date of this Order what s leps Respondent has takento comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT inform our employees that because oftheir union activities, all our trucks will be transferred toFlint.WE WILL NOT inform our employees that they arebeing transferred to Flint so that we can avoid dealingwith Local 247.WE WILL NOT inform employees that certain union ac-tivists are responsible for the trucks being transferred toFlint.WE WILL NOT threaten employees with retaliation be-cause of their union activities.WE WILL NOT coercively interrogate employees as towhat they think about unions; 'why they want Local 247to represent them; who told them to vote for Local 247;or which way they will vote in representation elections.WE WILL NOT inform our employees that the truckswill remain in Flint until the union problem is settled.WE WILL NOT promise improved benefits to employeesin order to dissuade them from supporting or voting forLocal 247 in any representation election.WE WILL NOT threaten our employees by telling themthat it is up to them which way the vote will go andwhether or not they will have money in their pockets.WE WILL NOT threaten our employees by telling themthatwe have to have a "no" vote in order for them tokeep what they have or that if the representation elec-tion goes the wrong way, things are going to change andthat we are going to have to do something one way oranother.WE WILL NOT solicit grievances from our employeesand ask them what we can do to make the contractbetter for them.WE WILL NOT inform our employees that we will notnegotiatewith Local 247 on the road builders' agree-ment; that there will be no signing of the agreement; thatthere is a feud between Local 247 and us; that Local 247is out to run us out of business; that we cannot live withLocal 247; that we want no part of Local 247 or its rep-resentatives; that we will in no way sign a contract withLocal 247; or that there is no way we can deal withLocal 247.WE WILL NOT threaten our employees that if there is a"yes" vote, we will send 7 to 10 of our trucks out ofstate or that we will sell these trucks and the driverswith least seniority will be without jobs.WE WILL NOT promise our employees that we willallow them to remain based in Flint if they will voteagainst Local 247.WE WILL NOT attempt to demonstrate the futility ofseeking representation by stating, in connection withLocal 247, that we have parked our trucks before, andwill do so again.WE WILL NOT continue to recognize and bargain withLocal 332 as the representative of our employees, orcontinue in full force and effect, the collective-bargainingagreement we previously executed with that labor orga-nization.WE WILL NOT transfer employees to our Flint terminalin retaliation for their union activity or to avoid havingto bargain with Local 247.WE WILL NOT discharge employees because they en-gaged in union activities.WE WILL NOT in any other manner interfere with, re-strain,or coerce our employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL offer to David Wandoffimmediateand fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or any other rights or privileges heenjoyed and WE WILL make him whole for any loss ofearnings and other benefits suffered as a result of the dis-crimination against him.WE WILL make whole all employees transferred toFlint for the extra mileage driven and extra time neededto commute to and from the Flint terminal.WE WILL refund all dues collected from employees onbehalf of Local 332 since November 1, 1987.WE WILL, on request recognize and bargain withLocal 247,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO as the exclusive representative of all the em-ployees in the bargaining unit described below and, if anunderstanding is reached, embody such understanding ina signed agreement:All full-time and regular part-time sand and graveltruck drivers employed by the Employer out of itsfacilities in Flint and Melvindale, Michigan, includ-ing those hauling materials to and from constructionsites,those who drive straight jobs, semis, doublebottom trucks, and those to-boy drivers employedin an ancillary capacity to construction operations;but excluding employees engaged in steel haulingoperations, office clerical employees, professionalemployees, guards and supervisors as defined in theAct, and all other employees.WE WILL expunge from our files any references to thedischarge of David Wandoff on November 3, 1987, andnotify him in writing that this has been done and that 596DECISIONSOF THE NATIONALLABOR RELATIONS BOARDevidence of his unlawful discharge will not be used as abasis for future personnel actions against him.C.J.R.TRANSFER, INC.,C.J.ROGERSTRANSFER, INC.